          Case 1:20-cv-00112-GSK Document 22              Filed 07/20/20      Page 1 of 1




                          In the United States Court of International Trade


Sea Shepherd New Zealand et al.,
                                                     Civil Action No. 1:20-cv-00112-GSK
Plaintiffs,
                                                     Before: Judge Gary S. Katzmann
          v.
                                                     [Proposed] Order Granting Plaintiffs’
Wilbur Ross et al.,                                  Unopposed Motion to File First Amended
                                                     Complaint
Defendants




                                           ORDER

        Upon consideration of Plaintiffs’ Unopposed Motion for Leave to File First

Amended Complaint, ECF No. 18, it is hereby ORDERED that:

        1. Plaintiffs’ Unopposed Motion for Leave to File First Amended Complaint, ECF

               No. 18, is granted.

        2. Plaintiffs First Amended Complaint, (ECF No. 18-1) is deemed filed..




Date: July 20, 2020



                                                     /S/ Gary S. Katzmann
                                                     _________________________________
                                                     Hon. Gary S. Katzmann
                                                     Judge of the Court of International Trade
